IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-32,252-14 & 32,252-15


                      EX PARTE DARNELL IVEN ADAMS, Applicant


                ON APPLICATIONS FOR A WRITS OF HABEAS CORPUS
                   CAUSE NO. 199-80293-90-HC8 & 199-80320-91-HC8
                         IN THE 199TH DISTRICT COURT
                             FROM COLLIN COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of sexual assault enhanced with one conviction and burglary of a

habitation and sentenced to life imprisonment on each case. Applicant did not file a direct appeal.

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in each of these two causes. See

TEX . CODE CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to

raise grounds that were previously rejected on the merits or that should have been raised in previous

applications. We hold that Applicant has abused the writ and filed frivolous lawsuits. See Ex parte
                                                                                                2

Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in these causes, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds were unavailable in a

previously filed application. These applications are dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: November 18, 2020
Do not publish